DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 31-50 as filed on 8/30/2021 are pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 was filed before the mailing of the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  43 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “said processing aid used by said supercritical fluids procedure of said moisture removal operation is different from said processing aid used by said supercritical fluids procedure of said processing step”. It is unclear what the “said processing step” is. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “wherein no processing aid is used in second supercritical fluids procedure”. This limitation is recited in claim 38. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10,492,507. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a process for improving the shelf life of cut unprocessed vegetables comprising the steps of blanching cut vegetables, packing the cut vegetables in a gas permeable breathable container and subjecting the cut vegetables within the sealed package to supercritical fluids procedure and processing aids as claimed.
Potentially Allowable Subject Matter
Prior art considered relevant to the claimed subject matter is Agterof (US20100260891) in view of Brown (Innovative Food Science and Emerging Technologies 9 (2008) 280–289) and further in view of Parker et al. (US2016/0286829A1) and Sumonsiri et al. (Food Processing: Principles and Applications, Second Edition. John Wiley, 2014, page 363-381) Brown (2) (e-theses The Drying of Foods Using Supercritical Carbon Dioxide, University of Birmingham, 2010, etheses.bham.ac.uk/721/, Rasanayagam et al. (US2008/017116A1) , and Davis et al. (US2013/0052318Al).
Agterof discloses a method of drying pieces of fresh vegetables including freshly cut vegetables (e.g. see [0035]), to improve their shelf life by blanching followed by treatment with a gas at a pressure and temperature above the critical pressure and temperature (supercritical) to enable reduction of the moisture content by at least 50% followed by removing moisture from the gas and recirculating it to further dry the partially dried material (abstract). Parker et al. discloses blanching cut vegetable pieces (cauliflower) at a temperature of 57-63.5deg. C for 210 seconds to soften the cellular structure of the vegetable pieces to increase permeability [0076] to a subsequent solution treatment. It would have been obvious to one of ordinary skill in Agterof does not disclose adding a “processing aid” to the supercritical fluid in the
first step. However, applicant characterizes a co-solvent as processing aid. A co-solvent
is known to improve the rate of moisture removal from vegetable materials for example
cut carrots. (Brown, Fig. 4) It would have been obvious to one of ordinary skill in the art
to have included a processing aid to improve the rate of moisture removal in extracting
moisture from cut vegetables with a reasonable expectation of success. Brown further
discloses that carrot pieces infused with ethanol were treated with pure supercritical
carbon dioxide to remove ethanol (page 284 Fig 4, and related text). It would have been
obvious to one of ordinary skill in the art to have subjected the cut vegetable pieces
after a first treatment step with supercritical fluid having a processing aid to a second
supercritical fluids extraction without a processing aid to remove the processing aid from
the product and further extract moisture from the product, with a reasonable expectation
of success. Brown(2) (page 69 first full paragraph) discloses that for carrot pieces air drying is considerably faster than supercritical drying, initially, but after a certain time period, when air drying becomes much slower due to the falling rate, supercritical drying in fact becomes faster than air drying. It would have been obvious to one of ordinary skill in the art to have dried blanched vegetable pieces in modified Agterof by initially air drying followed by a first supercritical fluids procedure to efficiently remove moisture from vegetable pieces with minimal loss in quality, with a reasonable expectation of success.
Brown (2) discloses air drying carrot pieces at 50 deg. C for
more than 1 minute (Fig. 2.8). The falling rate period in air drying carrot pieces begins at
1500 seconds (25 minutes) in the example in Fig. 2.8, which would be the point at which
an air dried vegetable is subjected to supercritical drying in modified Agterof as
discussed above.
	Brown (2) discloses that addition of small quantities of co-solvent ethanol directly to the supercritical carbon dioxide stream was used as a method of increasing the solubility of water in supercritical carbon dioxide, to remove the water directly from the material being dried. At the time of the invention, it was known from Rasanayagam et al. that a packaged food product could be subjected to supercritical fluids treatment under suitable conditions to pasteurize the product. Rasanayagam discloses a method of treating packaged food products at close to room temperature with supercritical carbon dioxide under pressurization followed by depressurization and removal of the food product, wherein the package is permeable to carbon dioxide but does not allow other substances to permeate, [0009] [0010]. It would have been obvious to one of ordinary skill in the art to have applied a method as in Rasanayagam to treat fresh cut vegetables in a package that has a small amount of the processing aid/ cosolvent so as to apply a method as in Brown (2) without continuous flow of supercritical carbon dioxide to achieve improved solubility of water in the supercritical fluid, with a reasonable expectation of success, based on the successful use of small
quantities of ethanol as cosolvent in Brown (2). Furthermore, it was known from Davis at the time of the application that other components could be added to packing fluids in packages for vegetables, followed by sterilization treatment to improve shelf life. It would have been obvious to one of ordinary skill in the art to have included such processing aids in a packing fluid as disclosed in Davis for pasteurization with supercritical carbon dioxide as disclosed in Rasanayagam, with a reasonable expectation of success.  
However, although the above references  individually teach elements of a process for improving the shelf-life of cut vegetables by a step of blanching followed by treatment with supercritical fluid, an integrated process as claimed is not disclosed or rendered obvious by the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793